        Case 1:19-cv-09365-AKH Document 10 Filed 10/24/19 Page 1 of 3
           Case 1:19-cv-09319-AKH Document 9 Filed 10/23/19 Page 1 of 3



                            POLLOCK                I   COHEN
                                 60 BROAD STREET, 24TH FLOOR
                                  NEW YORK, NEWYORK 10004
                                        (212) 337-5361
CONTACT:
Adam Pollock
Adam@PollockCohen.com
(646) 290-7251



                                         October 23, 2019

VIA ECF & FACSIMILE
 Hon. Alvin K. Hellerstein
 U.S. Districtjudge
 Southern District of New York
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl St.
 New York, NY 10007
fax: (212) 805-7942

       Re:     In the Matter qf the Application qf Or[y Genger, No. 19-cv-9319 (AKH)
               In the Matter qfthe Petition qfDalia Genger, No. 19-cv-9365 (AKH)

Dear Judge Hellerstein:

         We represent the Orly Genger 1993 Trust, through Michael Oldner, Trustee, with
respect to the above-referenced matters which were removed from Surrogate's Court in
connection with Orly Genger's bankruptcy pending in the Western District of Texas. We write
to respectfully request a brief adjournment, to November 6, 2019, of our forthcoming
opposition to the motions made to transfer both cases to Texas. The reason for the adjournment
is that the Bankruptcy Court in Texas will be hearing argument on October 31, 2019 on a
motion to dismiss the bankruptcy or, in the alternative, to transfer venue to New York. The
moving party consents to this adjournment.

        The two above-referenced matters were removed from Surrogate's Court on October 8,
2019. In the -9319 case, Ron Satija, the Chapter 7 Trustee, filed a motion (through Kasowitz
Benson Torres LLP, as counsel) to transfer to Texas on October 14 (dkt. #3). In the -9365 case,
Satija (by Kasowitz Benson) filed a motion to transfer on October 22 (dkt. #6). Accordingly,
opposition papers would be due on October 28 and November 5, respectively.

       Meanwhile, we understand that the Bankruptcy Court in Texas will be holding a hearing
on October 31 on a motion to dismiss the bankruptcy or, in the alternative, to transfer venue to
New York. (Bankr. W.D.Tx., No. 19-10926, dkt. #129.) Thus, the motion to transfer may be
rendered moot.

       Accordingly, in the interest of judicial (and litigant) economy, we respectfully propose that
we defer briefing the motion seeking the transfer of these cases to Texas until after the
        Case 1:19-cv-09365-AKH Document 10 Filed 10/24/19 Page 2 of 3
           Case 1:19-cv-09319-AKH Document 9 Filed 10/23/19 Page 2 of 3


Hon. Alvin K. Hellerstein
October 23, 2019
Page 2 of 3


bankruptcy court in Texas rules on the transfer to New York. We propose to file our opposition
papers, if any, on November 6 (presuming that the Texas court has decided the issue by then).

        Per the Court's individual rules:

                  No. l 9-cv-9319: (i) original date: October 28, 2019; (ii) no previous requests for
                  adjournment; (iii) n/a; (iv) Kasowitz Benson, as counsel for Ron Satija (the
                  moving party), consents to the adjournment; (v) other relevant dates: November
                  7, 2019 is the date for remand motions.

                  No. l 9-cv-9365: (i) original date: November 5, 2019; (ii) no previous requests for
                  adjournment; (iii) n/a; (iv) Kasowitz Benson, as counsel for Ron Satija (the
                  moving party), consents to the adjournment; (v) other relevant dates: November
                  7, 2019 is the date for remand motions.

Thank you for Your Honor's consideration in this matter.

                                                          Respectfully submitted,

                                                          Is/ Adam Pollock

                                                          Adam Pollock

cc (via email):

        Brian T. Cumings, Esq.
        Counsel to the Bankruptcy Trustee

        Andrew R. Kurland, Esq.
        Kasowitz Benson Torres LLP
        Counsel to the Bankruptcy Trustee

       John Dellaportas, Esq.
       Counsel to Sagi, Genger 1993 Trust & Sagi Genger

        Steven Riker, Esq.
        Guardian Ad Litem

       Judith Bachman, Esq.
       Attorneysfor Dalia Genger

        Chris Gartman, Esq.
        Counsel to Arnold Eraser and David Eraser




                                 POLLOCK             I   COHEN           LLP
      Case 1:19-cv-09365-AKH Document 10 Filed 10/24/19 Page 3 of 3
          Case 1:19-cv-09319-AKH Document 9 Filed 10/23/19 Page 3 of 3


Hon. Alvin K. Hellerstein
October 23, 2019
Page 3 of 3


       Natalie Bedoya McGinn, Esq.
       Gerald Greenberg, Esq.
       Counsel to Arie Genger

      John Boyle, Esq.
       Counsel to Glenclova Investment Company, TR Investors, ILG,
      New TR Equtiy I, ILG, New TR Equiry II, ILG, Trans-Resources, Inc.




                             POLLOCK I COHEN LLP
